Citation Nr: 0525228	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor child, TC (initials).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

Appellant represented by:	None


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran (Separate Hearings)


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1992.  The appellant is the mother and guardian of 
the veteran's minor child, TC.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in April 2005, wherein the RO continued denial of the 
appellant's claim for an apportionment of the veteran's 
compensation benefits on behalf of his minor child, TC.  That 
decision was based upon the finding that the veteran 
reasonably provides support for his minor child, TC, and that 
the appellant did not show that a financial hardship exists.  
The case is ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant is the former spouse of the veteran and the 
legal guardian of his minor child, TC.

3.  The veteran has been receiving VA disability compensation 
benefits, effective from September 1992; his award includes 
additional benefits for dependent TC.

4.  The veteran, who is not residing with the appellant and 
his minor child, TC, is reasonably discharging his 
responsibility for child support.

5.  The appellant has not demonstrated financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor child, TC, have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.159, 3.450, 
3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 38 C.F.R. §§ 3.102, 
3.159.  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claim of 
entitlement to apportionment of the veteran's compensation 
benefits on behalf of the veteran's child, the Board finds 
that compliance with the VCAA has been satisfied.  
Specifically, by the October 2001 administrative decision, 
the December 2002 statement of the case, July 2004 Board 
remand, July 2004 development letters to the appellant and 
the veteran, and the April 2005 supplemental statement of the 
case, the appellant and the veteran were both provided 
sufficient notification as to the actions taken by VA, the 
laws and regulations governing the appeal, the type of 
evidence necessary to substantiate the claim, and the 
relative responsibilities of the appellant and the veteran to 
provide evidence versus the responsibility of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In that regard, the Board finds further that the contested 
claims procedures codified at 38 U.S.C.A. § 7105A(b) (West 
2002) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 
through 20.504 (2004) have been substantially complied with.  

That is, as outlined above, the RO has provided both the 
appellant and the veteran with the notices required with 
respect to the claim.  Therefore, no further development is 
warranted because there is sufficient evidence to render a 
decision on this matter and all required procedures have been 
followed with respect to simultaneously contested claims.  
There is no reasonable possibility that obtaining any other 
evidence would aid in substantiating the claim.

When the veteran is not residing with his or her spouse, or 
when the veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  
38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2004).

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The evidence before the Board supports the following factual 
background:  

In March 1993, service connection came into effect for 
several disorders, allowing the veteran to collect VA 
compensation benefits, effective from September 1992.  His 
award of benefits includes additional benefits for his minor 
child, TC.  The appellant is TC's mother and guardian.  

In June 2002, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her on behalf of the veteran's minor child, of the 
additional benefits that have been awarded to the veteran for 
his minor child, TC.  

At the time that the appellant filed her claim, she reported 
that her family monthly income consisted of an average of 
$600 from her wages, and $118 for child support for another 
child, for a total monthly income of $718.  She reported that 
her family's monthly expenses totaled $930, for a monthly 
deficit of $212.  

At the time that the appellant filed her claim, the veteran's 
income was reported to have been $795 per month in VA 
compensation benefits, and $752 per month in VA educational 
benefits, for a total monthly income of $1,547.  His monthly 
expenses were disclosed by him as totaling $2,877, for a 
monthly deficit of $1,330.  No evidence has been presented to 
dispute these totals.  

Subsequent to the filing of the claim in 2002, the appellant 
and the veteran periodically submitted additional financial 
information.  The information submitted since that time has 
been disjointed and haphazard.  The evidence shows that the 
veteran ultimately qualified for Social Security 
Administration (SSA) disability benefits, and was awarded a 
total rating based on individual unemployability due to 
service-connected disabilities by VA.  

In more than one statement submitted by the appellant, 
particularly in her October 2002, notice of disagreement, and 
January 2003 substantive appeal, she has indicated that the 
veteran does not pay child support for TC, as directed by the 
court.  She admitted in those statements that the veteran 
does buy TC clothes and sends her money directly.  In 
December 2002, the veteran submitted copies of various 
receipts for the purpose of the corroboration of such 
payments.  

In April 2003, the appellant submitted a financial status 
report, wherein she reported that she was married with two 
dependent children, including the veteran's child, TC.  In 
the report, she indicated that her total family net income 
was $887, including $139 Social Security Administration (SSA) 
benefits for TC and $119 in child support payments for the 
other child.  She reported no income for her husband.  She 
reported her average monthly expenses totaled $2,212, for a 
monthly deficit of $1,325.  Her expenses included $175 per 
month for telephone, and $160 per month for cable television.  

In April 2003, the veteran submitted documentation showing 
that he had paid $866 in child support for TC in March 2003, 
and a cash payment of $300 in December 2002 to the appellant.  
The documents also showed that TC was in receipt of $419 per 
month in SSA benefits based upon the veteran's SSA disability 
status.  

In September 2003, documentation was received from the SSA 
showing that in addition to the $419 that TC was receiving in 
SSA payments, $434 per month was being deducted from the 
veteran's SSA payments for the purpose of providing TC with 
back payments of child support.  It was also noted that TC 
had received $5,633.75 in back payments from the veteran's 
account.  

Pursuant to the Board's July 2004 remand, the RO directed 
letters to the appellant and to the veteran regarding in 
particular the verification of child support payments made by 
the veteran to the appellant for the support of TC.  The 
appellant was asked to provide documentation or other 
evidence supporting the allegation that the veteran did not 
provide reasonable support for the veteran's child, TC, or 
supporting the proposition that an undue hardship had been 
imposed upon TC.  Neither the appellant nor the veteran 
responded to these letters.  

As indicated above, the RO has denied the appellant's claim 
for an apportionment, finding that the veteran reasonably 
provides support for his minor child, and that the appellant 
did not show that a financial hardship exists.  The Board 
concurs with those findings.

The appellant has argued that the veteran's child support 
payments are not consistent with those ordered by the courts, 
and that they are essentially unreliable.  She also has 
argued that the $32 that the veteran receives from VA for his 
minor child, TC, should be discontinued, if the veteran does 
not at least forward that amount for child support for TC.  

The threshold question that must be answered is whether the 
veteran has been reasonably discharging his responsibility 
for the support of his minor child, TC.  If he has not, then 
an apportionment may be made.  It is only at that juncture 
that hardship of the parties can be considered under 38 
C.F.R. § 3.453 (2004) for the purpose of determining the rate 
or amount of apportionment.  [Note:  38 C.F.R. § 3.453 
imposes the standards found in 38 C.F.R. § 3.451 for the 
purpose of determining the rate of apportionment under 38 
C.F.R. § 3.450.].  

As noted above, by the appellant's own admission, the veteran 
is providing clothing and occasional money payments on an 
irregular basis for the support of his minor child in the 
custody of the appellant.  The evidence shows that TC also 
receives a total of $419 per month in SSA benefits based upon 
the veteran's SSA disability award, and $434 per month of the 
veteran's SSA benefits towards back payments for child 
support.  Given the veteran's unemployability and his 
relatively modest income, and given that the appellant did 
not respond to direct requests from the RO for documentation 
showing that the veteran is not providing support, the Board 
must find that he has been providing support, and must 
further find that the support that he has provided has been 
reasonable.  This is so, particularly considering the fact 
that he is operating at a sizeable monthly deficit based upon 
his income versus expenses.  

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his child, TC.  As such, the criteria for a general 
apportionment under 38 C.F.R. § 3.450 are not met.  While § 
3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his 
children, § 3.451 has no such requirement.  Therefore, the 
Board must consider the issue of whether a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 is warranted.  As noted herein 
above, in order for a special apportionment to be warranted, 
hardship must be shown to exist.  Hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case.  As noted above, although the appellant's 
financial statements that she submitted show a substantial 
monthly deficit, she has not submitted any evidence to 
support these financial claims, even after being directly 
requested to do so by the Board and the RO.  

Further, the financial statements submitted by the appellant 
lack credibility.  For example, the appellant claims monthly 
expenses of over three times the family income, yet these 
expenses include the luxury of cable television.  Moreover, 
the financial statement submitted shows that TC is in receipt 
of only $139 per month in SSA benefits, while SSA records 
document more than three times that amount.  Essentially, it 
appears clear that the appellant's family is at least able to 
make the payments for essentials.  Thus, the criteria for the 
assignment of a special apportionment have not been met under 
38 C.F.R. § 3.451 (2004).  Accordingly, for the reasons 
stated above, the Board finds that the evidence is against 
the grant of an apportionment of the veteran's VA 
compensation benefits.


ORDER

Entitlement to an apportionment of the veteran's VA 
compensation benefits for the support of his minor child, TC, 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


